Case 6:15-cv-00724-JDK-KNM Document 265 Filed 10/14/20 Page 1 of 2 PageID #: 9359




                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                                 TYLER DIVISION

    RAPID COMPLETIONS LLC,                    §
                                              §
            Plaintiff,                        §
                                              §
    v.                                        §
                                              §
    BAKER HUGHES, A GE COMPANY,               §
    LLC, BAKER HUGHES OILFIELD                §
    OPERATIONS, LLC,                          §
    WEATHERFORD                               §
    INTERNATIONAL, LLC,                       §
                                                   CASE NO. 6:15-CV-724-JDK-KNM
    WEATHERFORD/LAMB, INC.,                   §
    WEATHERFORD US, LLP,                      §
                                                           Consolidated with
    WEATHERFORD ARTIFICIAL LIFT               §
    SYSTEMS LLC, PEAK                         §
                                                   CASE NO. 6:16-CV-286-JDK-KNM
    COMPLETION TECHNOLOGIES,                  §
    INC.                                      §
                                              §
            Defendants,                       §
                                              §
    v.                                        §
                                              §
    PACKERS PLUS ENERGY                       §
    SERVICES INC.,                            §
                                              §
             Counter-Defendant.               §

                                  ORDER OF DISMISSAL

           Before the Court is a Joint Motion to Dismiss with Prejudice by the parties.

  Docket No. 264. The parties jointly request dismissal of all remaining claims and

  counterclaims with prejudice under Federal Rules of Civil Procedure 41(a)(2) and

  41(c).




                                             1
Case 6:15-cv-00724-JDK-KNM Document 265 Filed 10/14/20 Page 2 of 2 PageID #: 9360




        The Court, having considered this request, GRANTS the motion. It is

  therefore ORDERED that all claims and counterclaims in this matter are

  DISMISSED WITH PREJUDICE. It is further ORDERED that all attorneys’ fees,

  costs of court, and expenses shall be borne by the party incurring the same.

         So ORDERED and SIGNED this 14th day of October, 2020.



                                             ___________________________________
                                             JEREMY D. KERNODLE
                                             UNITED STATES DISTRICT JUDGE




                                            2
